491 Pa. 415 (1980)
421 A.2d 205
Sandra K. FINK, Denise Perry and Deborah Clark, Appellants,
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF PUBLIC WELFARE, Appellee.
Supreme Court of Pennsylvania.
Argued September 25, 1980.
Decided November 3, 1980.
Paul Osborne, Keystone Legal Services, Inc., Clearfield, for appellant at No. 169.
John Dineen, Neighborhood Legal Services Ass'n, for appellant at No. 170.
Lucinda A. Bush, Pittsburgh, for appellant at No. 171.
Louis Lessem, Neighborhood Legal Services Ass'n, Pittsburgh, for appellant at Nos. 170 and 171.
Catherine Stewart, Asst. Atty. Gen., Dept. of Public Welfare, Harrisburg, for appellee.

ORDER
PER CURIAM:
Orders of Commonwealth Court are affirmed. 44 Pa. Cmwlth. 210, 403 A.2d 214.